Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1

TO LOAN AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (the “Amendment”), dated as of April 29,
2014, is made and entered into by and among RESOURCE CAPITAL FUND V L.P., as the
lender (the “Lender”), URANIUM RESOURCES, INC., a corporation organized and
existing under the laws of the State of Delaware, as the borrower (the
“Borrower”), and those Subsidiaries of the Borrower from time to time party
hereto, as guarantors (the “Guarantors”).

 

Recitals

 

A.                                    The Lender, the Borrower and the
Guarantors are parties to that certain Loan Agreement dated as of November 13,
2013 (as amended, modified, supplemented, extended or restated from time to
time, the “Loan Agreement”).

 

B.                                    The Borrower and the other Credit Parties
are all affiliated entities, and the Guarantors are direct or indirect
Subsidiaries of the Borrower.  The Borrower and the other Credit Parties are
engaged in related businesses and are integrated to such an extent that the
financial strength and flexibility of each Credit Party has a direct, tangible
and immediate impact on the success of the other Credit Parties.  Each Guarantor
will derive substantial direct and indirect benefit from the Loan Agreement and
this Amendment, and each Guarantor has entered into this Amendment, the Loan
Agreement and the other Loan Documents for legitimate business purposes.

 

C.                                    The Lender, the Borrower and the
Guarantors desire hereby to amend the Loan Agreement to, among other things,
reduce the size of the Tranche Two Commitment to $3,000,000 and cancel the
Tranche Three Commitment, all on the terms and conditions set forth herein.  The
Lender, the Borrower and the Guarantors further desire to ratify and confirm the
Loan Agreement (as so amended) and the other Loan Documents.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
but not defined in this Amendment shall have the meanings given thereto in the
Loan Agreement.

 

2.                                      Agreements and Amendments to the Loan
Agreement.

 

a.                                      Subject to the terms and conditions set
forth herein, the Loan Agreement is hereby amended to the extent necessary to
give effect to the provisions of this Amendment and to incorporate the
provisions of this Amendment into the Loan Agreement.  The Loan Agreement,
together with this Amendment, shall be read together and have effect so far as

 

--------------------------------------------------------------------------------


 

practicable as though the provisions thereof and the relevant provisions hereof
are contained in one document.

 

b.                                      The Lender, the Borrower and the
Guarantors hereby agree that: (i) the Tranche Two Commitment is hereby reduced
from Five Million Dollars ($5,000,000) to Three Million Dollars ($3,000,000);
and (ii) the Tranche Three Commitment of Five Million Dollars ($5,000,000) is
hereby cancelled and terminated, and to that end:

 

(i)                                     The Loan Agreement is hereby amended by
deleting the defined term “Tranche Two Commitment” therefrom and substituting
the following therefor:

 

“ “Tranche Two Commitment” means Three Million Dollars ($3,000,000).”

 

(ii)                                  The Loan Agreement is hereby amended by
deleting the following definitions therefrom: “Tranche Three Availability
Period” and “Tranche Three Commitment”, and all references to the “Tranche Three
Availability Period” and the “Tranche Three Commitment” in the Loan Agreement or
any other Loan Document, and the provisions of such documents related thereto,
shall be deemed to be of no further force and effect.

 

(iii)                               Upon advance, the Tranche Two Commitment (as
modified above) shall expire, and the Commitment Fee shall cease accruing.

 

c.                                       The Loan Agreement is hereby amended by
deleting clause (b) of Section 5.3 therefrom and substituting the following
therefor:

 

“(b)                           (i) The Borrower shall have complied with
Section 2.5; (ii) the Credit Parties shall have conducted their business,
operations, and activities, including the development of the Projects, in
accordance with the Work Program and Budget; and (iii) any decision with respect
to starting up development activities or recommencing the extraction or
production of Metals from any Project located in Texas shall be subject to the
prior affirmative decision of the Board of Directors of the Borrower which shall
take into consideration the profitability of the Project.”

 

d.                                      The Loan Agreement is hereby amended by
adding the following language to Section 11.6, following the last sentence
thereof:

 

“The Lender shall notify the Borrower in writing of any assignment or grant of a
participation by the Lender pursuant to this Section 11.6, and the Borrower
shall maintain at its address referred to in Section 11.2 a copy of any written
notification of assignment or participation and a register for the recordation
of the names and addresses of the Lender and any assignee or participant and the
principal amount of the Loan and the stated interest rate owing to each Lender,
assignee or participant.  Such register shall be available for inspection by the
Lender at any reasonable time and from time to time, and upon any request by the
Lender from time to time, the Borrower shall promptly provide the Lender with a
copy of such register.  In the event of any assignment or participation of the
Loan or any portion thereof, the Borrower, at its own expense, shall execute and

 

2

--------------------------------------------------------------------------------


 

deliver to the Lender in exchange for the Promissory Note(s) one or more new
Promissory Note(s) payable to the order of the new or participating Lender in an
amount equal to the Commitment assumed by such new or participating Lender and,
unless the transferor Lender has not retained a Commitment hereunder, a new
Promissory Note payable to the order of the transferor Lender in an amount equal
to the Commitment retained by the transferor Lender hereunder.  Such new
Promissory Notes shall otherwise be in the form of the Promissory Notes replaced
thereby.  The Promissory Notes surrendered by the transferor Lender shall be
promptly returned to the Borrower marked “cancelled”.  For the purposes of any
consents that the Lender may grant hereunder or other action the Lender may take
hereunder (other than the exercise of Conversion Rights or the election to
receive cash in lieu of Interest Shares or Commitment Fee Shares, both of which
shall require the approval of each Lender), the approval of Lenders holding at
least a majority of the then outstanding principal amount of the Loan shall be
required to grant such consent or take such other action.”

 

e.                                       The Borrower, the Guarantors and the
Lender agree that the Loan Agreement, as amended hereby, is ratified and
confirmed, and remains in full force and effect in accordance with its terms.

 

f.                                        As a condition to the Lender entering
into this Amendment, the Borrower and each other Credit Party hereby irrevocably
confirm and agree that each Security Document and each of the other Loan
Documents executed by the Borrower and/or any Guarantor, and all guaranties,
grants of security, debentures, mortgages, liens, deeds, pledges and rights
thereunder, are hereby ratified and confirmed, remain in full force and effect,
remain fully perfected, and apply to the Loan Agreement as amended hereby and
the entirety of the Loan (including any additional amounts advanced pursuant to
this Amendment).

 

g.                                       This Amendment and all other
Instruments executed and delivered by the Borrower or any other Credit Party in
connection with this Amendment are and shall be deemed to be “Loan Documents”
for all purposes.

 

3.                                      Representations and Warranties.

 

a.                                      Each Credit Party hereby remakes and
restates each of its representations and warranties in the Loan Agreement and
the other Loan Documents, effective as of the date of this Amendment, which
representations and warranties are incorporated herein by reference as if fully
set forth.

 

b.                                      Each Credit Party hereby further
represents and warrants that: (i) it has the corporate power and authority, and
the legal right, to execute, deliver and perform this Amendment; (ii) this
Amendment has been duly authorized, executed and delivered by each Credit Party;
(iii) no consent or authorization of any Governmental Authority or other Person
is required in connection with this Amendment; (iv) this Amendment constitutes a
legal, valid and binding obligation of each Credit Party, enforceable against
each Credit Party in accordance with its terms; (v) no Default or Event of
Default has occurred and is continuing or will occur as a result of the
consummation of the transactions contemplated hereby or as a result of the

 

3

--------------------------------------------------------------------------------


 

continuation of the Loan Agreement; and (vi) the Recitals set forth above are
true and correct in all respects.

 

4.                                      Conditions Precedent.  This Amendment
shall become effective as of the date hereof upon (and only upon) satisfaction
of the following conditions precedent:

 

a.                                      The Lender has received this Amendment,
duly executed by the Borrower and the applicable Credit Parties.

 

b.                                      The Lender shall have received such
other Instruments, certificates, information and opinions as the Lender may
reasonably request, in each case, in form and substance reasonably satisfactory
to the Lender.

 

5.                                      Miscellaneous Provisions.

 

a.                                      This Amendment is a Loan Document.  The
Loan Agreement as amended by this Amendment is hereby ratified, approved,
confirmed, and continued in each and every respect, and the parties hereto agree
that the Loan Agreement remains in full force and effect in accordance with its
terms.  Nothing contained herein shall be construed to release, terminate or act
as a novation of, in whole or in part, any Loan Document or any guaranty, lien,
mortgage, deed, debenture, indenture, pledge or security interest granted
pursuant thereto.  All references to the Loan Agreement in each of the Loan
Documents and in any other document or instrument shall hereafter be deemed to
refer to the Loan Agreement as amended hereby.  The Loan Documents shall remain
unchanged and in full force and effect, except as provided in this Amendment or
in any agreement executed and delivered by the Lender in connection herewith,
and the Loan Documents are hereby ratified, confirmed, and continued in full
force and effect in all respects.  This Amendment shall not be construed as a
waiver or amendment of any other provision of the Loan Agreement or the other
Loan Documents or for any purpose, except as expressly set forth herein, or a
consent to any other, further or future action on the part of the Borrower or
the other Credit Parties that would require the waiver or consent of the Lender.

 

b.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of Colorado, excluding that
body of law relating to conflict of laws.

 

c.                                       This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  This
Amendment may be validly executed and delivered by facsimile, portable document
format (.pdf) or other electronic transmission, and a signature by facsimile,
portable document format (.pdf) or other electronic transmission shall be as
effective and binding as delivery of a manually executed original signature.

 

d.                                      The execution, delivery and
effectiveness of this Amendment shall not prejudice, limit, operate, or be
deemed to operate, as a limitation on or waiver of, any rights, powers or
remedies of the Lender under the Loan Agreement or any other Loan Document or
constitute a waiver of any provision thereof.  Nothing in this Amendment shall
affect or impair

 

4

--------------------------------------------------------------------------------


 

the right of the Lender to demand compliance by the Credit Parties with all of
the terms and conditions of the Loan Agreement and the other Loan Documents in
all other instances.

 

e.                                       This Amendment shall be binding upon
and inure to the benefit of the Lender, the Borrower and the Guarantors, and
their respective successors and assigns permitted by the Loan Agreement.

 

f.                                        The Borrower and the Guarantors agree
and confirm that the Lender has no fiduciary relationship with or duty to the
Borrower or any other Credit Party arising out of or in connection with this
Amendment or the Loan Agreement or any other agreement, arrangement, Instrument
or investment, and the relationship between the Lender, on one hand, and the
Borrower and the other Credit Parties, on the other hand, in connection with
this Amendment and the Loan Agreement is solely that of debtor and creditor. 
This Amendment and the Loan Agreement do not create a joint venture or
partnership among the parties hereto, and no joint venture, partnership or other
fiduciary relationship or fiduciary duty exists, or shall be deemed to exist,
among the Lender and the Borrower, or among the Lender and the other Credit
Parties.

 

g.                                       The Borrower and the Guarantors agree
and confirm that they are engaged in related businesses and are integrated to
such an extent that the financial strength and flexibility of each Credit Party
has a direct, tangible and immediate impact on the success of the other Credit
Parties.  The Guarantors will derive substantial direct and indirect benefit
from the continuation and extension of the Loan Agreement.  The Guarantors waive
any right to revoke, terminate or suspend their respective Guarantees and
acknowledge that each of them entered into such Guarantee, and has confirmed and
continued such Guarantee, in contemplation of the benefits that each of them
would receive by the Loan Agreement and by this Amendment.

 

h.                                      The Borrower shall pay all reasonable
costs, fees and expenses paid or incurred by the Lender incident to this
Amendment, the Loan Agreement and the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and expenses of
Lender’s counsel in connection with the negotiation, preparation, delivery and
execution of this Amendment and any related documents and instruments.

 

*  *  *  *  *  *  *  *

 

remainder of this page intentionally blank

 

*  *  *  *  *  *  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

BORROWER:

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

URI, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

HYDRO RESOURCES, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

URI MINERALS, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

BELT LINE RESOURCES, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

URANCO INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

HRI-CHURCHROCK, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

URI NEUTRON HOLDINGS I, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

URI NEUTRON HOLDINGS II, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

HYDRO RESTORATION CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

NEUTRON ENERGY, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

 

 

CIBOLLA RESOURCES LLC

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief Financial Officer

 

 

 

The Lender:

 

 

 

RESOURCE CAPITAL FUND V L.P.

 

 

 

By:

Resource Capital Associates V L.P.,

 

 

General Partner

 

By:

RCA V GP Ltd.,

 

 

General Partner

 

 

 

 

 

 

By:

/s/ Catherine J. Boggs

 

Name:

Catherine J. Boggs

 

Title:

General Counsel

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------